Exhibit 10.3

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTION 5.3 BELOW, MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER SAID
ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE COMPANY, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS
EXEMPT FROM SUCH REGISTRATION.

 

ALLIQUA BIOMEDICAL, INC.

 

WARRANT TO PURCHASE STOCK

 

Number of Shares:

[___]

Type/Series of Stock:

Common Stock

Warrant Price:

$6.34 per share

Issue Date:

May 3, 2019

Expiration Date:

November 24, 2025 (See also Section 5.1(b))

Credit Facility:

This Warrant to Purchase Stock (“Warrant”) is issued in connection with that
certain Loan and Security Agreement, dated November 24, 2015, among Oxford
Finance LLC (“Oxford”), as Lender and Collateral Agent, the Lenders from time to
time party thereto, and the Company (as modified, amended and/or restated from
time to time, the “Loan Agreement”).

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, Oxford
(together with any successor or permitted assignee or transferee of this Warrant
or of any shares issued upon exercise hereof, “Holder”) is entitled to purchase
the number of fully paid and non-assessable shares (the “Shares”) of the
above-stated Type/Series of Stock (the “Class”) of the above-named company
ALLIQUA BIOMEDICAL, INC., a Delaware corporation (which will be renamed ADYNXX,
INC. on or about the date hereof) (the “Company”) at the above-stated Warrant
Price, all as set forth above and as adjusted pursuant to Section 2 of this
Warrant, subject to the provisions and upon the terms and conditions set forth
in this Warrant. This Warrant is issued in lieu of that certain Warrant to
Purchase Stock issued on November 24, 2015 by Adynxx, Inc., a Delaware
corporation, to Oxford, exercisable for [___] shares of Series A Preferred Stock
at price per share of $0.2276 (“Old Warrant”), and upon Company’s execution and
delivery of this Warrant and Oxford’s acceptance of the same, Old Warrant shall
be declared null and void.

 

SECTION 1.     EXERCISE.

 

1.1     Method of Exercise. Holder may at any time and from time to time, during
the period commencing on the Issue Date and ending at 6:00 p.m. Pacific Time on
the Expiration Date, exercise this Warrant, in whole or in part, by delivering
to the Company at the principal executive office of the Company (or such other
office or agency of the Company as it may designate by notice in writing to
Holder at the address of Holder appearing on the books of the Company) the
original of this Warrant together with a duly executed Notice of Exercise in
substantially the form attached hereto as Appendix 1 (a “Notice of Exercise”)
and, unless Holder is exercising this Warrant pursuant to a cashless exercise as
set forth in Section 1.2, tendering payment of the aggregate Warrant Price for
the Shares being purchased by cash, check, wire transfer of same-day funds (to
an account designated by the Company), cancellation of indebtedness of the
Company to Holder, or other form of payment acceptable to the Company.

 

1

--------------------------------------------------------------------------------

 

 

1.2     Cashless Exercise. On any exercise of this Warrant, in lieu of payment
of the aggregate Warrant Price in the manner as specified in Section 1.1 above,
but otherwise in accordance with the requirements of Section 1.1, Holder may
elect to receive Shares equal to the value of this Warrant, or portion hereof as
to which this Warrant is being exercised. Thereupon, the Company shall issue to
Holder such number of fully paid and non-assessable Shares as are computed using
the following formula:

 

X

=

Y (A – B)

   

A


where:

 

 

X =

the number of Shares to be issued to Holder;

 

 

Y =

the number of Shares with respect to which this Warrant is being exercised
(inclusive of the Shares surrendered to the Company in payment of the aggregate
Warrant Price);

 

 

A =

the fair market value (as determined pursuant to Section 1.3 below) of one
Share; and

 

 

B =

the Warrant Price.

 

1.3     Fair Market Value. If the Company’s common stock is then traded or
quoted on a nationally recognized securities exchange, inter-dealer quotation
system or over-the-counter market (a “Trading Market”) and the Class is common
stock, the fair market value of a Share shall be the closing price or last sale
price of a share of common stock reported for the Business Day immediately
before the date on which Holder delivers this Warrant together with its Notice
of Exercise to the Company. If the Company’s common stock is then traded in a
Trading Market and the Class is a series of the Company’s convertible preferred
stock, the fair market value of a Share shall be the closing price or last sale
price of a share of the Company’s common stock reported for the Business Day
immediately before the date on which Holder delivers this Warrant together with
its Notice of Exercise to the Company multiplied by the number of shares of the
Company’s common stock into which a Share is then convertible. If the Company’s
common stock is not traded in a Trading Market, the Board of Directors of the
Company shall determine the fair market value of a Share in its reasonable good
faith judgment.

 

1.4     Delivery of Certificate and New Warrant. Within a reasonable time after
Holder exercises this Warrant in the manner set forth in Section 1.1 or 1.2
above, the Company shall deliver to Holder a certificate representing the Shares
issued to Holder upon such exercise and, if this Warrant has not been fully
exercised and has not expired, a new warrant of like tenor representing the
Shares not so acquired.

 

1.5     Replacement of Warrant. On receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of the original
copy of this Warrant and, in the case of loss, theft or destruction, on delivery
of an indemnity agreement reasonably satisfactory in form, substance and amount
to the Company or, in the case of mutilation, on surrender of the original copy
of this Warrant to the Company for cancellation, the Company shall, within a
reasonable time, execute and deliver to Holder, in lieu of this Warrant, a new
warrant of like tenor and amount.

 

1.6     Treatment of Warrant Upon Acquisition of Company.

 

(a)     For the purpose of this Warrant, “Acquisition” means any transaction or
series of related transactions involving: (i) the sale, lease, exclusive
license, or other disposition of all or substantially all of the assets of the
Company (ii) any merger or consolidation of the Company into or with another
person or entity (other than a merger or consolidation effected exclusively to
change the Company’s domicile), or any other corporate reorganization, in which
the stockholders of the Company in their capacity as such immediately prior to
such merger, consolidation or reorganization, own less than a majority of the
Company’s (or the surviving or successor entity’s) outstanding voting power
immediately after such merger, consolidation or reorganization (or, if such
Company stockholders beneficially own a majority of the outstanding voting power
of the surviving or successor entity as of immediately after such merger,
consolidation or reorganization, such surviving or successor entity is not the
Company); or (iii) any sale or other transfer by the stockholders of the Company
of shares representing at least a majority of the Company’s then-total
outstanding combined voting power.

 

2

--------------------------------------------------------------------------------

 

 

(b)     In the event of an Acquisition in which the consideration to be received
by the Company’s stockholders consists solely of cash, solely of Marketable
Securities or a combination of cash and Marketable Securities (a “Cash/Public
Acquisition”), either (i) Holder shall exercise this Warrant pursuant to Section
1.1 and/or 1.2 and such exercise will be deemed effective immediately prior to
and contingent upon the consummation of such Acquisition or (ii) if Holder
elects not to exercise the Warrant, this Warrant will expire immediately prior
to the consummation of such Acquisition.

 

(c)     The Company shall provide Holder with written notice of its request
relating to the Cash/Public Acquisition (together with such reasonable
information as Holder may reasonably require regarding the treatment of this
Warrant in connection with such contemplated Cash/Public Acquisition giving rise
to such notice), which is to be delivered to Holder not less than seven (7)
Business Days prior to the closing of the proposed Cash/Public Acquisition. In
the event the Company does not provide such notice, then if, immediately prior
to the Cash/Public Acquisition, the fair market value of one Share (or other
security issuable upon the exercise hereof) as determined in accordance with
Section 1.3 above would be greater than the Warrant Price in effect on such
date, then this Warrant shall automatically be deemed on and as of such date to
be exercised pursuant to Section 1.2 above as to all Shares (or such other
securities) for which it shall not previously have been exercised, and the
Company shall promptly notify Holder of the number of Shares (or such other
securities) issued upon such exercise to Holder, and Holder shall be deemed to
have restated each of the representations and warranties in Section 4 of the
Warrant as the date thereof.

 

(d)     Upon the closing of any Acquisition other than a Cash/Public
Acquisition, the acquiring, surviving or successor entity shall assume the
obligations of this Warrant, and this Warrant shall thereafter be exercisable
for the same securities and/or other property as would have been paid for the
Shares issuable upon exercise of the unexercised portion of this Warrant as if
such Shares were outstanding on and as of the closing of such Acquisition,
subject to further adjustment from time to time in accordance with the
provisions of this Warrant.

 

(e)     As used in this Warrant, “Marketable Securities” means securities
meeting all of the following requirements: (i) the issuer thereof is then
subject to the reporting requirements of Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is then
current in its filing of all required reports and other information under the
Act and the Exchange Act; (ii) the class and series of shares or other security
of the issuer that would be received by Holder in connection with the
Acquisition were Holder to exercise this Warrant on or prior to the closing
thereof is then traded in Trading Market, and (iii) following the closing of
such Acquisition, Holder would not be restricted from publicly re-selling all of
the issuer’s shares and/or other securities that would be received by Holder in
such Acquisition were Holder to exercise or convert this Warrant in full on or
prior to the closing of such Acquisition, except to the extent that any such
restriction (x) arises solely under federal or state securities laws, rules or
regulations, and (y) does not extend beyond six (6) months from the closing of
such Acquisition.

 

SECTION 2.     ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

 

2.1     Stock Dividends, Splits, Etc. If the Company declares or pays a dividend
or distribution on the outstanding shares of the Class payable in common stock
or other securities or property (other than cash), then upon exercise of this
Warrant, for each Share acquired, unless the conversion ratio of the Class
already reflects such event for each Share acquired, Holder shall receive,
without additional cost to Holder, the total number and kind of securities and
property which Holder would have received had Holder owned the Shares of record
as of the date the dividend or distribution occurred. If the Company subdivides
the outstanding shares of the Class by reclassification or otherwise into a
greater number of shares, the number of Shares purchasable hereunder shall be
proportionately increased and the Warrant Price shall be proportionately
decreased. If the outstanding shares of the Class are combined or consolidated,
by reclassification or otherwise, into a lesser number of shares, the Warrant
Price shall be proportionately increased and the number of Shares shall be
proportionately decreased. Any adjustment under this Section 2.1 shall become
effective at the close of business on the date the subdivision or combination
becomes effective.

 

3

--------------------------------------------------------------------------------

 

 

2.2     Reclassification, Exchange, Combinations or Substitution. Upon any event
whereby all of the outstanding shares of the Class are reclassified, exchanged,
combined, substituted, or replaced for, into, with or by Company securities of a
different class and/or series (other than an Acquisition or a stock dividend,
subdivision or combination described in Section 1.6 and Section 2.1 above), then
from and after the consummation of such event, this Warrant will be exercisable
for the number, class and series of Company securities that Holder would have
received had the Shares been outstanding on and as of the consummation of such
event, and subject to further adjustment thereafter from time to time in
accordance with the provisions of this Warrant. The provisions of this Section
2.2 shall similarly apply to successive reclassifications, exchanges,
combinations substitutions, replacements or other similar events. The Company or
its successor shall promptly issue to Holder a new warrant for such new
securities or other property, which shall provide for adjustments that shall be
as nearly equivalent as may be practicable to the adjustments provided for in
this Section 2 including, without limitation, appropriate adjustments to the
Warrant Price and to the number of securities or property issuable upon exercise
of the new warrant.

 

2.3     Conversion of Preferred Stock. If the Class is a class and series of the
Company’s convertible preferred stock, in the event that all outstanding shares
of the Class are converted, automatically or by action of the holders thereof,
into common stock pursuant to the provisions of the Company’s Certificate of
Incorporation, then from and after the date on which all outstanding shares of
the Class have been so converted, this Warrant shall be exercisable for such
number of shares of common stock into which the Shares would have been converted
had the Shares been outstanding on the date of such conversion, and the Warrant
Price shall equal the Warrant Price in effect as of immediately prior to such
conversion divided by the number of shares of common stock into which one Share
would have been converted, all subject to further adjustment thereafter from
time to time in accordance with the provisions of this Warrant.

 

2.4     Adjustments for Diluting Issuances. Without duplication of any
adjustment otherwise provided for in this Section 2, the number of shares of
common stock issuable upon conversion of the Shares shall be subject to
anti-dilution adjustment from time to time in the manner set forth in the
Company’s Certificate of Incorporation as if the Shares were issued and
outstanding on and as of the date of any such required adjustment.

 

2.5     No Fractional Share. No fractional Share shall be issuable upon exercise
of this Warrant and the number of Shares to be issued shall be rounded down to
the nearest whole Share. If a fractional Share interest arises upon any exercise
of the Warrant, the Company shall eliminate such fractional Share interest by
paying Holder in cash the amount computed by multiplying the fractional interest
by (i) the fair market value (as determined in accordance with Section 1.3
above) of a full Share, less (ii) the then-effective Warrant Price.

 

2.6     Notice/Certificate as to Adjustments. Upon each adjustment of the
Warrant Price, Class and/or number of Shares, the Company, at the Company’s
expense, shall notify Holder in writing within a reasonable time setting forth
the adjustments to the Warrant Price, Class and/or number of Shares and facts
upon which such adjustment is based. The Company shall, upon written request
from Holder, furnish Holder with a certificate of its Chief Financial Officer,
including computations of such adjustment and the Warrant Price, Class and
number of Shares in effect upon the date of such adjustment.

 

SECTION 3.     REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

 

3.1     Representations and Warranties. The Company represents and warrants to,
and agrees with, Holder as follows:

 

(a)     All Shares which may be issued upon the exercise of this Warrant, and
all securities, if any, issuable upon conversion of the Shares, shall, upon
issuance, be duly authorized, validly issued, fully paid and non-assessable, and
free of any liens and encumbrances except for restrictions provided for herein,
under the Voting Agreement (to which Holder hereby agrees to become a party), or
under applicable federal and state securities laws. The Company covenants that
it shall at all times cause to be reserved and kept available out of its
authorized and unissued capital stock such number of shares of the Class, common
stock and other securities as will be sufficient to permit the exercise in full
of this Warrant and the conversion of the Shares into common stock or such other
securities.

 

(b)     The Company’s capitalization table attached hereto as Schedule 1 is true
and complete, in all material respects, as of the Issue Date.

 

4

--------------------------------------------------------------------------------

 

 

3.2     Notice of Certain Events. If the Company at any time:

 

(a)     proposes to declare any dividend or distribution upon the outstanding
shares of the Class or common stock, whether in cash, property, stock, or other
securities and whether or not a regular cash dividend;

 

(b)     proposes to offer for subscription or sale pro rata to the holders of
the outstanding shares of the Class any additional shares of any class or series
of the Company’s stock (other than pursuant to contractual pre-emptive rights);

 

(c)     proposes to effect any reclassification, exchange, combination,
substitution, reorganization or recapitalization of the outstanding shares of
the Class; or

 

(d)     proposes to effect an Acquisition or to liquidate, dissolve or wind up;

 

then, in connection with each such event, the Company shall give Holder:

 

(1)     at least seven (7) Business Days prior written notice of the date on
which a record will be taken for such dividend, distribution, or subscription
rights (and specifying the date on which the holders of outstanding shares of
the Class will be entitled thereto) or for determining rights to vote, if any,
in respect of the matters referred to in (a) and (b) above; and

 

(2)     in the case of the matters referred to in (c) and (d) above at least
seven (7) Business Days prior written notice of the date when the same will take
place (and specifying the date on which the holders of outstanding shares of the
Class will be entitled to exchange their shares for the securities or other
property deliverable upon the occurrence of such event.

 

Reference is made to Section 1.6(c) whereby this Warrant will be deemed to be
exercised pursuant to Section 1.2 hereof if the Company does not give written
notice to Holder of a Cash/Public Acquisition as required by the terms hereof.
Company will also provide information requested by Holder that is reasonably
necessary to enable Holder to comply with Holder’s accounting or reporting
requirements.

 

SECTION 4.     REPRESENTATIONS AND WARRANTIES OF HOLDER.

 

Holder represents and warrants to the Company as follows:

 

4.1     Purchase for Own Account. This Warrant and the securities to be acquired
upon exercise of this Warrant by Holder are being acquired for investment for
Holder’s account, not as a nominee or agent, and not with a view to the public
resale or distribution within the meaning of the Act. Holder also represents
that it has not been formed for the specific purpose of acquiring this Warrant
or the Shares.

 

4.2     Disclosure of Information. Holder is aware of the Company’s business
affairs and financial condition and has received or has had full access to all
the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities. Holder further has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of this Warrant and its underlying securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Holder or to which Holder has access.

 

4.3     Investment Experience. Holder understands that the purchase of this
Warrant and its underlying securities involves substantial risk. Holder has
experience as an investor in securities of companies in the development stage
and acknowledges that Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and is able, without
impairing Holder’s financial condition, to hold this Warrant and its underlying
securities for an indefinite period of time and to suffer a complete loss of
Holder’s investment. Holder has such knowledge and experience in financial or
business matters that Holder is capable of evaluating the merits and risks of
its investment in this Warrant and its underlying securities and/or has a
preexisting personal or business relationship with the Company and certain of
its officers, directors or controlling persons of a nature and duration that
enables Holder to be aware of the character, business acumen and financial
circumstances of such persons.

 

5

--------------------------------------------------------------------------------

 

 

4.4     Accredited Investor Status. Holder is an “accredited investor” within
the meaning of Regulation D promulgated under the Act.

 

4.5     The Act. Holder understands that this Warrant and the Shares issuable
upon exercise hereof have not been registered under the Act in reliance upon a
specific exemption therefrom, which exemption depends upon, among other things,
the bona fide nature of Holder’s representations as expressed herein. Holder
understands that this Warrant and the Shares issued upon any exercise hereof
must be held indefinitely unless subsequently registered under the Act and
qualified under applicable state securities laws, or unless exemption from such
registration and qualification are otherwise available. Holder is aware of the
provisions of Rule 144 promulgated under the Act and understands the resale
limitations imposed thereby and by the Act.

 

4.6     No Stockholder Rights. This Warrant does not entitle Holder to any
voting rights or other rights as a stockholder of the Company prior to the
actual, valid exercise hereof. In the absence of valid exercise of this Warrant,
no provisions of this Warrant, and no enumeration herein of the rights or
privileges of Holder, shall cause Holder to be a stockholder of the Company for
any purpose.

 

SECTION 5.     MISCELLANEOUS.

 

5.1     Term; Automatic Cashless Exercise Upon Expiration.

 

(a)     Term. Subject to the provisions of Section 1.6 above, this Warrant is
exercisable in whole or in part at any time and from time to time before 6:00
p.m., Pacific Time on the Expiration Date and shall be void thereafter. The
Company will cancel this Warrant immediately following the Expiration Date to
the extent not exercised pursuant to Section 1 above or Section 5.1(b) below.

 

(b)     Automatic Cashless Exercise upon Expiration. In the event that, upon the
Expiration Date, the fair market value of one Share (or other security issuable
upon the exercise hereof) as determined in accordance with Section 1.3 above is
greater than the Warrant Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be exercised pursuant to
Section 1.2 above as to all Shares (or such other securities) for which it shall
not previously have been exercised, and the Company shall, within a reasonable
time, deliver a certificate representing the Shares (or such other securities)
issued upon such exercise to Holder.

 

5.2     Legends. Each certificate evidencing Shares (and each certificate
evidencing the securities issued upon conversion of any Shares, if any) shall be
imprinted with a legend in substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
ASSIGNED, PLEDGE OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR
UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

5.3     Compliance with Securities Laws on Transfer. This Warrant and the Shares
issued upon exercise of this Warrant (and the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) may not be transferred or
assigned in whole or in part except in compliance with applicable federal and
state securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the Company).
The Company shall not require Holder to provide an opinion of counsel if the
transfer is an affiliate of Holder, provided that any such transferee is an
“accredited investor” as defined in Regulation D promulgated under the Act.
Additionally, the Company shall also not require an opinion of counsel if there
is no material question as to the availability of Rule 144 promulgated under the
Act.

 

6

--------------------------------------------------------------------------------

 

 

5.4     Registration Rights. The Shares which may be issued upon the exercise of
this Warrant (the “Warrant Shares”) shall be considered shares of the Company’s
Common Stock to be issued in connection with the Transactions (as defined in the
Merger Agreement (as defined herein) for purposes of Section 5.25 of the Merger
Agreement. “Merger Agreement” is that certain that certain Agreement and Plan of
Merger and Reorganization, by and among the Company, EMBARK MERGER SUB, INC., a
Delaware corporation (“Merger Sub”) and Adynxx, Inc. dated as of October 11,
2018.

 

5.5     Business Days. “Business Day” is any day that is not a Saturday, Sunday
or a day on which banks in the State of California are closed.

 

5.6     Transfer Procedure. After receipt by Oxford of the executed Warrant,
Oxford may transfer all or part of this Warrant to one or more Oxford Affiliate
(as defined below), by execution of an Assignment substantially in the form of
Appendix 2. Subject to the provisions of Article 5.3 and upon providing the
Company with written notice, Oxford, any such Oxford Affiliate and any
subsequent Holder, may transfer all or part of this Warrant or the Shares
issuable upon exercise of this Warrant (or the Shares issuable directly or
indirectly, upon conversion of the Shares, if any) to any other transferee,
provided, however, in connection with any such transfer, Oxford, Oxford
Affiliate(s) or any subsequent Holder will give the Company notice of the
portion of the Warrant being transferred with the name, address and taxpayer
identification number of the transferee, and Holder will surrender this Warrant
to the Company for reissuance to the transferee(s) (and Holder if applicable).
As used in this Section 5.5, an “Oxford Affiliate” means any manager or member
of Oxford or any person or entity that, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control with
Oxford. Notwithstanding the foregoing, the Holder agrees not to make any
disposition of the Warrant or all or any portion of the Shares to any person or
entity, including an Oxford Affiliate, (i) unless the transferee qualifies as an
“accredited investor” within the meaning of Rule 501(a) of Regulation D
promulgated under the Act and (ii) unless and until the transferee has agreed in
writing for the benefit of the Company to be bound by the terms of this Warrant
and the Voting Agreement.

 

5.7     Notices. All notices and other communications hereunder from the Company
to Holder, or vice versa, shall be deemed delivered and effective (i) when given
personally, (ii) on the third (3rd) Business Day after being mailed by
first-class registered or certified mail, postage prepaid, (iii) upon actual
receipt if given by facsimile or electronic mail and such receipt is confirmed
by the recipient, or (iv) on the first Business Day following delivery to a
reliable overnight courier service, courier fee prepaid, in any case at such
address as may have been furnished to the Company or Holder, as the case may be,
in writing by the Company or such Holder from time to time in accordance with
the provisions of this Section 5.6. All notices to Holder shall be addressed as
follows until the Company receives notice of a change of address in connection
with a transfer or otherwise:

 

Oxford Finance LLC

133 N. Fairfax Street

Alexandria, VA 22314

Attn: Legal Department

Telephone: (703) 519-4900

Facsimile: (703) 519-5225
Email: LegalDepartment@oxfordfinance.com

 

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

 

ALLIQUA BIOMEDICAL, INC.

731 Market Street

Suite 420

San Francisco, California 94103

Attn: Rick Orr, CEO

Email: rorr@adynxx.com

 

7

--------------------------------------------------------------------------------

 

 

With a copy (which shall not constitute notice) to:

 

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304

Attention: John McKenna

Email: jmckenna@cooley.com

 

5.8     Waivers and Amendments. Except as expressly provided herein, neither
this Warrant nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument referencing this Warrant and
signed by the Company and Holder; provided, however, that any term hereof may be
changed, waived, discharged or terminated (either generally or in a particular
instance and either retroactively or prospectively) by an instrument in writing
signed by the party against which enforcement of such change, waiver, discharge
or termination is sought. Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this Warrant,
or any waiver on the part of any party of any provisions or conditions of this
Warrant, must be in writing and shall be effective only to the extent
specifically set forth in such writing.

 

5.9     Attorneys’ Fees. In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.

 

5.10     Counterparts. This Warrant may be executed in counterparts, all of
which together shall constitute one and the same agreement.

 

5.11     Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law.

 

5.12     Headings. The headings in this Warrant are for purposes of reference
only and shall not limit or otherwise affect the meaning of any provision of
this Warrant.

 

 

 

[Remainder of page left blank intentionally]

 

[Signature page follows]

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.

 

“COMPANY”

     

ALLIQUA BIOMEDICAL, INC., to be renamed ADYNXX, INC.

           

By:

         

Name:

   

 

(Print)  

Title:

               

“HOLDER”

           

OXFORD FINANCE LLC

           

By:

         

Name:

   

 

(Print)  

Title:

   

 

 

[Signature Page to Warrant to Purchase Stock]

 

 

--------------------------------------------------------------------------------

 

 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.       The undersigned Holder hereby exercises its right purchase ___________
shares of the Common Stock of ALLIQUA BIOMEDICAL, INC. (to be renamed ADYNXX,
INC.) (the “Company”) in accordance with the attached Warrant To Purchase Stock,
and tenders payment of the aggregate Warrant Price for such shares as follows:

 

[   ]     check in the amount of $________ payable to order of the Company
enclosed herewith

 

[   ]     Wire transfer of immediately available funds to the Company’s account

 

[   ]     Cashless Exercise pursuant to Section 1.2 of the Warrant

 

[   ]     Other [Describe] __________________________________________

 

2.       Please issue a certificate or certificates representing the Shares in
the name specified below:

 

        Holder’s Name                       (Address)  

 

3.       By its execution below and for the benefit of the Company, Holder
hereby restates each of the representations and warranties in Section 4 of the
Warrant to Purchase Stock as of the date hereof.

 

 

HOLDER:

                          By:

 

            Name:

 

            Title:

 

            Date:

 

 

 

 

Appendix 1

 

 

--------------------------------------------------------------------------------

 

 

APPENDIX 2

 

ASSIGNMENT

 

For value received, Oxford Finance LLC hereby sells, assigns and transfers unto

 

Name: OXFORD TRANSFEREE         Address:           Tax ID:    

 

that certain Warrant to Purchase Stock issued by ADYNXX, INC. (the “Company”),
on November 24, 2015 (the “Warrant”) together with all rights, title and
interest therein.

 

     

OXFORD FINANCE LLC

                          By:

 

                Name:

 

                Title:

 

         

Date:

       

 

By its execution below, and for the benefit of the Company, [OXFORD TRANSFEREE]
makes each of the representations and warranties set forth in Article 4 of the
Warrant and agrees to all other provisions of the Warrant as of the date hereof.

 

 

[OXFORD TRANSFEREE]

        By:

 

        Name:

 

        Title:

]

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

Company Capitalization Table

 

 

(See attached)

 

 

 

 

--------------------------------------------------------------------------------

 

 

The aggregate number of outstanding shares on May 3, 2019 is 5,808,027.